 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDstating that she is subject to recall,- was unable to state with-any de-gree of certainty when the recall would occur.As Kotovitch thus hasno reasonable prospect of recall in the foreseeable future, we findthat she is ineligible to vote in the elections hereinbelow directed atthis time.'2It therefore becomes unnecessary to consider the ap-propriateness of the professional unit sought by the Petitioner, asthere are currently no professional employees in the Employer'semploy who are eligible for inclusion in such unit.The Employer would exclude Eldon Schunk and Walter Sewellfrom the plant clerical unit in view of their unrelated duties as jani-tors.The Petitioner, admitting that they might more appropriatelyhave been included in the production and maintenance unit currentlyrepresented by Local 189 of the Petitioner's International, neverthelesscontends that, as they are currently excluded from that unit andwould otherwise be unrepresented, they should be included in theplant clerical unit.We find that, as Schunk, who primarily works inthe office area, and Sewell, who primarily works in the plant area, arethe only remaining employees who are currently unrepresented andwho would otherwise continue to be unrepresented, they together withthe plant clerical employees constitute a residual group.-We shall,therefore, include them in the plant clerical unit herein.Accordingly, we find that the following groups of employees atthe Employer's Ferndale, Michigan, plant, excluding all other em-ployees and supervisors as defined in the Act, constitute separate unitsappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act :(a)All office clerical employees.(b)All plant clerical employees including the janitors.(c)All technical employees.[Text of Direction of Elections omitted from publication.]CHAIRMAN LEEDOMand MEMBERMURDOCK tookno part in the con-sideration of the above Decision and Direction of Elections.' Higgins,Inc.,111 NLRB 797.The Lindsay Wire Weaving CompanyandInternational Associ-ation of Machinists Lodge 1130,District54,AFL-CIO, Peti-tioner.Case No. 8-RC-2708. August 7,1956DECISION AND ORDERUpona petition duly filed under Section 9 (c) of the NationalLabor RelationsAct, ahearing was held before Paul Weingarten,116 NLRB No. 67. THE LINDSAY WIRE WEAVING COMPANY457hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act.2.The Petitioner claims to represent employees of the Employer.'3.No question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Employer manufactures wire screening. Its main plant islocated in Cleveland, Ohio, and its wire-drawing plant, which sup-plies wire to its main plant for weaving, is located directly acrossthe street from the main plant. In December 1955, the Employercompleted construction of a new plant building in Mentor, Ohio,which is located about 20 miles from the main plant.The Petitioner, which presently represents employees in the mainplant, here seeks to represent machine shop, maintenance department,and wire-drawing department employees at the Employer's Mentorplant.The Employer moved to dismiss the petition on the groundsthat: (1) The unit sought is inappropriate; (2) the petition has beenprematurely filed; and (3) the petition is based on extent oforganization.The Mentor plant is not yet in operation. The Employer plans tohave 16 to 18 wire-weaving looms and related equipment at its Mentorplant when it is in operation.Because this equipment cannot bepurchased it has been necessary for the Employer to engineer, manu-facture, and install such equipment.At the time of the hearing,which was held on May 14, 1956, about 10 percent of the looms installation and about 25 percent of the related equipment had beeninstalled.The Employer plans to have the first loom fully installedsometime in July 1956, and the remainder of the looms and relatedequipment installed by December 1956.The first loom will be usedexperimentally while the other looms are being installed.On the hearing date, May 14, 1956, the Employer employed 3supervisors, 1 general machinist, 4 repair mechanics, 5 repair me-chanic helpers, and 3 finishing department helpers at the Mentorplant.The general machinist, the 4 repair mechanics, and the 5 re-pair mechanic helpers are within the unit named by the Petitioner.'AmericanWire WeavingProtective Association,AFL-CIO(herein called the Inter-venor)intervened on the basis of its contractual interest covering wire-weaving employeesat the Employer'smain plant in Cleveland,Ohio.The Intervenor stated at the hearingthatit intervened merely to protect its contractual rights, and it does not desire to be onthe ballot in case an election is directed herein. 458DECISIONS OF NATIONAL LABOR RELATIONS BOARDBy June 1958 the Employer plans to employ at the Mentor plant atotal of approximately 75 employees in more than 12 job classifica-tions.Of the approximately 75 employees ultimately to be employed,approximately 25 employees in 5 job classifications would be in theunit named by the Petitioner.The employees in the unit named by the Petitioner are all engagedprimarily in fitting parts and assembling and installing equipment.The classification of repair mechanic and repair mechanic helper arecatchall classifications.When the plant is in operation these classi-fications will be abandoned.Most of the employees in such classifi-cations will be assigned a classification of either repair machinist orrepair machinist helper.Others will be assigned to productionclassi-fications.The function of the repair machinist and the repair ma-chinist helper will be to repair, and make adjustments to, looms andrelated equipment, and to service and maintain the plant as a whole.As it appears that new job classifications are contemplated by theEmployer, and as the present tasks of the employees currently em-ployed appear to differ significantly from those which these employeesmay perform once the production stage is reached, we find that anyunit determination affecting these employees is presently premature.2Accordingly, the petition herein is hereby dismissed without prejudiceto the subsequent filing of another petition at a more appropriate timein the future.'[The Board dismissed the petition.]CHAIRMAN LEEDOM and MEMBER MURDOCK took no part in the con-sideration of the above Decision and Order.z A.0. Smith Corporation,97 NLRB 1570,1572; andWestinghouse Electric Corporation,85 NLRB 1519, 1522.s In view of our decision herein, we need not pass upon the Employer's other argumentsurged in support of its motion to dismiss.Supplee-Biddle-Steltz Company,PetitionerandWarehouse Em-ployees Union,Local 169 International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of America,AFL-CIO.Case No. 4-RM-201. August 7, 1956DECISION AND CERTIFICATION OF RESULTSOF ELECTIONOn May 17, 1956, pursuant to a stipulation for certification uponconsent election, an election by secret ballot was conducted under thedirection and supervision of the Regional Director for the FourthRegion.Upon the conclusion of the balloting the parties were fur-116 NLRB No. 58.